Citation Nr: 1127056	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-15 485	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions dated in May 2004 and February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1968 to September 1971.

2.	On September 13, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


